Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 23, 2009 Item 3 News Release The news release dated February 23, 2009 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that it has filed a preliminary prospectus supplement to its existing short form base shelf prospectus with the securities commissions in each of the provinces of Canada, other than Québec, Newfoundland and Labrador and Prince Edward Island, and has made a similar filing with the United States Securities and Exchange Commission in connection with a public offering of its common shares to raise gross proceeds of approximately US$80 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 23, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 23rd day of February, 2009 February 23, 2009 News Release 09-06 SILVER STANDARD ANNOUNCES PUBLIC OFFERING OF COMMON SHARES Vancouver, B.C. – Silver Standard Resources Inc. has filed a preliminary prospectus supplement to its existing short form base shelf prospectus with the securities commissions in each of the provinces of Canada, other than Québec, Newfoundland and Labrador and Prince Edward Island, and has made a similar filing with the United States Securities and Exchange Commission in connection with a public offering of its common shares to raise gross proceeds of approximately US$80 million (the “Offering”). The company will also grant to the underwriters of the Offering an option, exercisable for a period of 30 days following the closing of the Offering, to purchase additional common shares for additional gross proceeds of up to approximately US$12 million. The company intends to use the net proceeds from this Offering for the development of mineral properties, working capital requirements, to repay indebtedness outstanding from time to time or for other general corporate purposes. UBS Securities Canada Inc. will act as lead manager and sole book runner of the Offering. A copy of the preliminary prospectus supplement and the short form base shelf prospectus may be obtained in Canada from UBS Securities Canada Inc. at 161 Bay Street, Suite 4100, Toronto, Ontario M5J 2S1 (416-364-2201 telephone) or in the United
